                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

MARK PECKHAM, D.B.A. ABC
TREE SREVICE PLUS,

               Plaintiff,                                     Case No. 1:19-cv-00214-CL

               v.                                             ORDER

Jo. & Jack. Co. Ore, UNITED STATES
OF AMERICA FBI, DAVE DANIEL, Police
Task Forces, and CHIEF LANDISS,
Police Task Forces,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Report and Recommendation (ECF No. 20), and

the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge Clarke’s

Findings and Recommendation (ECF No. 20) is adopted. Defendants’ Motions to Dismiss are

GRANTED.

IT IS SO ORDERED.

       DATED this 23rd day of July, 2019.

                                              _s/Michael J. McShane_______________
                                                      Michael McShane
                                                  United States District Judge

1 –ORDER
